1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )      Case №: 1:18-CR-00142-2-LJO
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10                    vs.                        )
                                                 )
11      TOBIAS SOTO-MELCHOR,                     )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him on Appeal. Therefore, in the

17   interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
            IT IS HEREBY ORDERED appointing Devin Burstein to represent the above defendant
19
     in this case effective nunc pro tunc to January 13, 2020.
20
            This appointment shall remain in effect until further order of this court.
21
22
     IT IS SO ORDERED.
23
        Dated:     January 16, 2020                         /s/ Lawrence J. O’Neill _____
24                                                      UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                      -1-
